WINCH, J.
The sole question for review in this case is the sufficiency •of an affidavit in attachment which was sworn to before a clerk or employe in the office of the attorneys for the attaching creditor.
Gen. Code 11524 says that an affidavit may be made before •any person authorized to take depositions, and Gen. Code 11532 provides: '
*7“The officer before whom depositions are taken must not be a relative or attorney of either party, or otherwise interested in the event of the action or proceedings.”
The notarial officer before whom this affidavit was sworn to was not a relative or attorney of either party, nor does the record show that he was “otherwise interested in the event of the action or proceeding.” He was a young man working on a salary for a firm of attorneys in the case. He had no connection with this case beyond taking the affidavit. The interest in the event of the action or proceeding which disqualifies a notary public from acting in the taking of affidavits, we hold to be some legal, certain and immediate interest such as formerly disqualified witnesses from testifying. See Smith v. State, 18 Ohio 89.
No such interest appéars here, and we find no occasion for extending the limitations of the statute beyond its words; while the attorney of a party may not act in taking a deposition or affidavit, the prohibition is not extended to the clerk of such attorney.
The trial court having come to the same conclusion, its judgment is affirmed.
Marvin and Niman, .JJ., concur.